Exhibit 10.9

PURCHASE AND SALE AGREEMENT

BETWEEN

WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP,

a Washington limited partnership

“SELLER”

and

IIT ACQUISITIONS LLC,

a Delaware limited liability company

“BUYER”

PROPERTY: 6846 South 190th Street, Kent, Washington



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   

Definitions

     - 1 -    ARTICLE II   

Purchase and Sale of the Property

     - 1 -   

2.1

  

Purchase

     - 1 -   

2.2

  

Purchase Price

     - 1 -    ARTICLE III   

Seller’s Deliveries

     - 2 -   

3.1

  

Title Insurance Commitment

     - 2 -   

3.2

  

Plans and Records, Permits, Contracts, Tax Records and Other Documents

     - 2 -    ARTICLE IV   

Investigation of the Property

     - 2 -   

4.1

  

Inspection of Property

     - 2 -   

4.2

  

Conduct of Buyer’s Investigation

     - 2 -   

4.3

  

Buyer’s Termination Right

     - 3 -    ARTICLE V   

Title

     - 3 -   

5.1

  

Buyer’s Objections and Resolutions of Buyer’s Objections

     - 3 -   

5.2

  

Permitted Exceptions

     - 3 -   

5.3

  

Issuance of Title Policy

     - 4 -    ARTICLE VI   

Seller’s Representations and Warranties

     - 4 -   

6.1

  

Authority

     - 4 -   

6.2

  

No Conflicts

     - 4 -   

6.3

  

Consents; Binding Obligations

     - 4 -   

6.4

  

No Bankruptcy

     - 4 -   

6.5

  

Tenant Leases and Contracts

     - 4 -   

6.6

  

No Actions/Compliance With Laws

     - 5 -   

6.7

  

Hazardous Materials

     - 5 -   

6.8

  

Taxes and Special Assessments

     - 5 -   

6.9

  

No Contractual or Donative Commitments

     - 5 -   

6.10

  

Non-Foreign Status/Patriot Act

     - 6 -   

6.11

  

Employees

     - 6 -   

6.12

  

CC&Rs

     - 6 -   

6.13

  

Definition of Seller’s Knowledge

     - 7 -    ARTICLE VII   

Buyer’s Representations and Warranties

     - 7 -   

7.1

  

Authority

     - 7 -   

7.2

  

No Conflicts

     - 7 -   

7.3

  

Consents; Binding Obligations

     - 7 -   

7.4

  

No Bankruptcy

     - 7 -   

7.5

  

Prohibited Person

     - 7 -    ARTICLE VIII   

Seller’s Undertakings Pending Closing

     - 8 -   

8.1

  

Operation of the Property

     - 8 -   

8.2

  

Termination of Contracts and Employees

     - 9 -   

8.3

  

Casualty Damage/Condemnation

     - 9 -   

8.4

  

Risk of Loss

     - 10 -   

8.5

  

Estoppels

     - 10 -    ARTICLE IX   

Buyer’s Obligation to Close

     - 10 -   

9.1

  

Buyer’s Conditions

     - 10 -   

9.2

  

Failure of Conditions

     - 10 -    ARTICLE X   

Seller’s Obligation to Close

     - 11 -   

10.1

  

Seller’s Conditions

     - 11 -   

10.2

  

Failure of Conditions

     - 11 -    ARTICLE XI   

Closing

     - 11 -   

11.1

  

Time of Closing

     - 11 -   

11.2

  

Deliveries at Closing by Seller

     - 12 -   

11.3

  

Deliveries at Closing by Buyer

     - 13 -   

11.4

  

Deliveries Outside of Escrow

     - 13 -   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE XII   

Prorations and Closing Expenses

     - 13 -   

12.1

  

Closing Adjustments

     - 13 -   

12.2

  

Settlement Sheet

     - 16 -   

12.3

  

Post Closing Adjustments

     - 16 -   

ARTICLE XIII

  

Remedies

     - 16 -   

13.1

  

Breach by Seller

     - 16 -   

13.2

  

Breach by Buyer

     - 16 -   

ARTICLE XIV

  

Escrow

     - 17 -   

ARTICLE XV

  

Miscellaneous

     - 17 -   

15.1

  

Brokers

     - 17 -   

15.2

  

Expenses

     - 17 -   

15.3

  

Further Assurances

     - 17 -   

15.4

  

Survival of Representations and Warranties

     - 17 -   

15.5

  

Partial Invalidity

     - 18 -   

15.6

  

Time of Essence

     - 18 -   

15.7

  

Construction of Agreement

     - 18 -   

15.8

  

1031 Exchange

     - 18 -   

15.9

  

Amendments/Waiver

     - 18 -   

15.10

  

Entire Agreement

     - 18 -   

15.11

  

Counterparts; Facsimile

     - 18 -   

15.12

  

Dates

     - 18 -   

15.13

  

Governing Law/Jurisdiction

     - 18 -   

15.14

  

Notices

     - 19 -   

15.15

  

Headings/Use of Terms/Exhibits

     - 20 -   

15.16

  

Assignment

     - 20 -   

15.17

  

Attorney’s Fees

     - 21 -   

15.18

  

Bulk Sales Laws

     - 21 -   

15.19

  

Post-Closing Access to Records

     - 21 -   

15.20

  

Intentionally Omitted

     - 21 -   

15.21

  

Confidentiality

     - 21 -   

 

-ii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of August    ,
2013 (the “Effective Date”), by and between WEST VALLEY DISTRIBUTION
ASSOCIATES-I, LP, a Washington limited partnership, having an address at 3326
160th Ave., SE, Suite 150, Bellevue, WA 98008 (“Seller”), and IIT ACQUISITIONS
LLC, a Delaware limited liability company, having an address at 518 17th Street,
17th Floor, Denver, Colorado 80202 (“Buyer”).

RECITALS

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Property
(defined below), located at 6846 South 190th Street in the City of Kent, County
of King, State of Washington, and which is more particularly described on
Schedule A attached hereto and made a part hereof, upon the terms and covenants
and subject to the conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:

AGREEMENT

ARTICLE I

Definitions

Unless otherwise defined herein, any term capitalized in this Agreement shall
have the meanings set forth on Schedule B to this Agreement.

ARTICLE II

Purchase and Sale of the Property

2.1 Purchase. Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property all in accordance with the terms and conditions set forth
in this Agreement.

2.2 Purchase Price. The total purchase price (the “Purchase Price”) for the
Property shall be equal to $7,852,000.00, subject to adjustment as hereinafter
provided. Buyer and Seller acknowledge and agree that all of the Purchase Price
shall be allocated to the Real Property, and no portion of the Purchase Price
shall be allocated to the Personal Property. The Purchase Price shall be payable
as follows:

(a) Deposit. On or before the 2nd Business Day after the Effective Date, Buyer
shall deliver by wire transfer or by check payable to the order of Escrow Agent
the amount of $150,000.00 to Escrow Agent. Escrow Agent shall deposit and hold
such amount pursuant to the provisions of Article XIV (which earnest money
deposit, together with all interest and dividends earned thereon, is herein
referred to as the “Deposit”). The Deposit (other than the Independent Contract
consideration) shall be retained by Seller or returned to Buyer in accordance
with the terms and conditions of this Agreement. Seller and Buyer agree that a
portion of the Deposit equal to the Independent Contract Consideration has been
bargained for as consideration for Seller’s execution and delivery of this
Agreement and for Buyer’s right of review, inspection and termination, and is
independent of any other consideration or payment provided for in this Agreement
and, notwithstanding anything to the contrary contained herein, is
non-refundable in all events.

(b) Balance. The balance of the Purchase Price (after crediting the Deposit,
subject to prorations and adjustments in accordance with Article XII and
elsewhere in this Agreement, shall be paid on the Closing Date.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE III

Seller’s Deliveries

Except as otherwise provided below, Seller shall, within the time frames noted
below, at Seller’s sole cost and expense, deliver, or cause to be delivered
(which may include “delivery” pursuant to an on-line data site), to Buyer the
information set forth in Sections 3.1 through 3.2 (collectively, the “Seller’s
Deliveries”):

3.1 Title Insurance Commitment. On or before the 10th Business Day after the
Effective Date, a current ALTA title insurance commitment issued by the Title
Company, including legible copies of all recorded exceptions to title referred
to therein (collectively, the “Title Commitment”), showing marketable, fee
simple title to the Real Property to be vested in Seller and committing to
insure such title to the Real Property in Buyer (or its assignee) by the
issuance of a 2006 ALTA form of extended coverage policy of owner’s title
insurance, with the standard printed exceptions deleted, in the amount of the
Purchase Price. Seller also shall cause to be delivered to Buyer concurrently
with the Title Commitment a current tax certificate for the Real Property
showing the Real Property as a separately assessed parcel (the “Tax
Certificate”).

3.2 Plans and Records, Permits, Contracts, Tax Records and Other Documents. On
or before the 5th Business Day after the Effective Date, the following:

(a) a list of all Contracts related to the operation and maintenance of the
Property (collectively the “Contract List”);

(b) copies of all Tenant Leases, Contracts, and Plans and Records; and

(c) copies of all other documents identified in Schedule E which are within
Seller’s Possession or Reasonable Control.

ARTICLE IV

Investigation of the Property

4.1 Inspection of Property. At all reasonable times during the period commencing
on the Effective Date and ending on the Closing Date or earlier termination of
this Agreement, Buyer, and its employees, agents, consultants and
representatives shall be entitled, at Buyer’s sole cost and expense and upon not
less than 24 hours’ prior notice to Seller (which notice may be solely by
email), to investigate and evaluate the Property, all Seller’s Deliveries, and
any other aspects or characteristics of the Property. Such right of
investigation shall include the right to (a) enter the Property, and have made,
at Buyer’s expense, any studies, tests or inspections of the Property as Buyer
may deem necessary or appropriate, and (b) review Tenant Leases and all other
Property files. Seller agrees to cooperate reasonably with any such
investigations, tests, samplings, analyses, inspections, studies or meetings
made by or at Buyer’s direction; provided, however, Seller may, if Seller so
desires, have a representative present in connection with any tenant interviews;
and in such event, Seller agrees to reasonably cooperate to make such
representative available. Buyer shall not conduct a Phase II environmental audit
without Seller’s prior written approval, which shall be in Seller’s sole
discretion.

4.2 Conduct of Buyer’s Investigation. Buyer shall (i) use commercially
reasonable efforts to conduct its investigations at the Real Property in a
manner that minimizes disruption to Tenants and Seller’s operation of the Real
Property, and (ii) indemnify, hold harmless and defend Seller from any Losses to
the extent caused by Buyer’s physical investigations under Section 4.1, but
expressly excluding Losses arising out of latent defects, the displacement or
disturbance of Hazardous Materials not placed on the Real Property by Buyer or
its consultants, the discovery of pre-existing conditions, the negligence or
misconduct of Seller, or any diminution in value in the Real Property arising
from, or related to, matters discovered by Buyer during its investigation of the
Real Property. In addition, if this Agreement is terminated, Buyer shall repair
any damage to the Real Property to the extent caused by its entry thereon and
shall restore the same to the condition in which it existed prior to such entry;
provided, however, that Buyer shall have no obligation to repair any damage to
the extent caused by Seller’s negligence or misconduct, to remediate, contain,
abate or control any Hazardous Materials not placed on the Real Property by
Buyer or its consultants, or to repair or restore any latent condition
discovered by Buyer or its consultants (as long as Buyer or its consultants take
reasonable steps not to exacerbate such condition once discovered by Buyer).
During its performance of any investigations at the Real Property, Buyer shall
maintain (a) commercial general liability

 

- 2 -



--------------------------------------------------------------------------------

insurance with coverages of not less than $1,000,000.00 for injury or death to
any one person and $2,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker’s compensation
insurance for all of its employees. The requirement to carry the insurance
specified in the preceding sentence may be satisfied through Buyer’s or its
affiliates’ blanket or umbrella insurance policies.

4.3 Buyer’s Termination Right. Buyer shall have the right at any time during the
period commencing on the Effective Date and ending on the 30th day after the
Effective Date (the “Inspection Period”) to terminate this Agreement in its sole
and absolute discretion; provided, however, that the Inspection Period will be
extended on a day-for-day basis, up to a maximum of five days, for each day that
Seller’s Deliveries have not been delivered or made available to Buyer in
accordance with Article III and Buyer shall have the right to extend the
Inspection Period for an additional 30 days if Buyer determines in its sole
discretion (based upon the advice of Buyer’s environmental consultant) that
additional environmental investigation is warranted. If Buyer fails to deliver a
written notice to Seller waiving its termination right hereunder on or before
the expiration of the Inspection Period, then (a) Escrow Agent shall return the
Deposit to Buyer, less the Independent Contract Consideration (which Escrow
Agent shall deliver to Seller), (b) the parties shall share equally the
cancellation charges, if any, of Escrow Agent and Title Company, and (c) this
Agreement shall terminate automatically and be of no further force or effect and
neither party shall have any further rights or obligations hereunder (other than
pursuant to any provision hereof which expressly survives the termination of
this Agreement). If Buyer delivers written notice waiving its termination right
under this Section 4.3, then the Deposit shall be non-refundable, except for
Seller default, failure of any Buyer condition to Closing, or any other
provision of this Agreement providing for return of the Deposit to Buyer.

ARTICLE V

Title

5.1 Buyer’s Objections and Resolutions of Buyer’s Objections. Buyer may also
order, at its sole cost and expense, a survey of the Real Property (the
“Survey”), prepared by a surveyor selected by Buyer, and certified to Buyer
(and/or its assignee), any lender specified by Buyer and the Title Company.
Buyer shall have until 5 days prior to the expiration of the Inspection Period
(the “Buyer Objection Deadline”) to notify Seller in writing of any objection
(the “Buyer Objection Notice”) which Buyer may have to any matters reported or
shown in the Title Documents. If Buyer delivers the Buyer Objection Notice,
then, Seller may deliver in Seller’s sole and absolute discretion, a response
(the “Seller Response”) no later than 3 days after the date of the Buyer
Objection Notice (the “Response Deadline”). If Seller fails to deliver the
Seller Response on or before the Response Deadline, Seller shall be deemed to
have elected not to cure any of the matters set forth in the Buyer Objection
Notice. If Buyer waives its right to terminate this Agreement pursuant to
Section 4.3 and the Seller Response contains any commitment to cure any of the
items set forth in Buyer’s Objection Notice, Seller’s obligation to cause such
cures as set forth in the Seller Response shall be an additional Seller covenant
and also a condition precedent to Buyer’s obligations to close.

Notwithstanding anything herein to the contrary, if the Title Documents are
re-issued or updated after the Buyer Objection Deadline, Buyer shall have the
right to object (each, a “New Buyer Objection”) to any additional matter
disclosed or contained (each, a “New Title Document Matter”) in any such update
of the Title Documents (notwithstanding the passage of the Inspection Period).
If Seller is unable or unwilling to cure any such New Title Document Matter to
the sole satisfaction of Buyer (in Buyer’s sole and absolute discretion) within
the lesser of 5 days following receipt by Seller of a New Buyer Objection or the
Closing Date, Buyer shall have the right either to (i) waive such New Title
Document Matter and proceed to Closing without any adjustment in the Purchase
Price, or (ii) terminate this Agreement and receive a return of the Deposit (in
addition to any other remedies that Buyer may have under this Agreement if the
New Title Document Matter was caused by a breach of a covenant or representation
of Seller under this Agreement).

5.2 Permitted Exceptions. The exceptions to title disclosed in the Title
Commitment, other than (a) those title exceptions to which Buyer has tendered an
objection in the Buyer Objection Notice or New Buyer Objection which are not
subsequently cured or waived, (b) any delinquent taxes or assessments, and
(c) any standard printed exceptions, shall be the “Permitted Exceptions”
hereunder. Notwithstanding anything to the contrary contained herein, Seller
shall discharge and remove any and all Liens affecting the Property which secure
an obligation to pay money (other than installments of real and personal
property taxes and liens for special improvements not delinquent as of the
Closing), and such Liens shall not be Permitted Exceptions (whether or not Buyer
expressly objects to such Liens).

 

- 3 -



--------------------------------------------------------------------------------

5.3 Issuance of Title Policy. At the Closing, Seller shall cause the Title
Company to issue to Buyer (with an effective date not earlier than the Closing
Date), a 2006 ALTA form of extended coverage owner’s policy of title insurance
insuring good, marketable, insurable title to the Real Property in Buyer or its
assignee in the amount of the Purchase Price, subject only to the Permitted
Exceptions and with all endorsements agreed to by Buyer in satisfaction of the
items raised in the Buyer Objection Notice (the “Title Policy”). The issuance of
the Title Policy shall be a condition to Buyer’s obligation to close hereunder.
The cost of the Title Policy shall be allocated as provided in Section 12.1(d)
below.

ARTICLE VI

Seller’s Representations and Warranties

Seller represents, warrants and covenants to Buyer as follows as of the
Effective Date and Closing (collectively, “Seller’s Representations”):

6.1 Authority. Seller is a limited partnership duly organized, validly existing
and in good standing under the laws of the state of its organization and the
state in which the Property is located. Seller never has existed or operated
under any other name. Seller has made all filings necessary in the state in
which the Property is located to own and operate the Property. Seller has the
full right, power and authority to enter into this Agreement and all documents
contemplated hereby, and consummate the transaction contemplated by this
Agreement. All requisite action has been taken by Seller in connection with
entering into this Agreement, and will be taken by Seller prior to the Closing
in connection with the execution and delivery of the instruments referenced
herein, and the consummation of the transaction contemplated hereby. Each of the
persons and entities signing this Agreement and the other documents contemplated
by this Agreement on behalf of Seller has the legal right, power and authority
to bind Seller.

6.2 No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, result in a breach of, violate any term or provision of, or constitute
a default under any articles of formation, bylaws, partnership agreement (oral
or written), operating agreement, indenture, deed of trust, mortgage, contract,
agreement, judicial or administrative order, or any Law to which Seller or any
portion of the Property is bound.

6.3 Consents; Binding Obligations. No approval or consent is required from any
person (including any partner, shareholder, member, creditor, investor or
governmental body) for Seller to execute, deliver or perform this Agreement or
the other instruments contemplated hereby or for Seller to consummate the
transaction contemplated hereby. This Agreement and all documents required
hereby to be executed by Seller are and shall be valid, legally binding
obligations of and enforceable against Seller in accordance with their terms.

6.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to Seller’s Knowledge, threatened) by or against Seller or any
general partner or managing member of Seller.

6.5 Tenant Leases and Contracts.

(a) The Rent Roll is true, correct and complete in all material respects to the
best of Seller’s knowledge. True, correct and complete copies of all Tenant
Leases and all amendments, guaranties and other documents relating thereto will
be delivered to Buyer in accordance with Article III.

(b) Except for any parties in possession pursuant to, and any rights of
possession granted under, the Tenant Leases shown on the Rent Roll, there are no
leases, subleases, occupancies or tenancies or parties in possession of any part
of the Property. Seller has not granted to any party any option, rights of first
refusal, license or other similar agreement with respect to a purchase or sale
of the Property or any portion thereof or any interest therein. Neither Seller’s
interest in the Tenant Leases nor any of the rentals due or to become due under
the Tenant Leases has been or will be assigned, encumbered or subject to any
Liens at the Closing Date.

 

- 4 -



--------------------------------------------------------------------------------

(c) Seller has no Knowledge of and has neither given nor received any written
notice of default with respect to any of the Tenant Leases.

(d) Except as expressly stated in the Rent Roll and as referenced in
Section 12.1(b)(vi), all leasing commissions due to brokers under any of the
Tenant Leases, and all tenant improvement obligations, concessions and other
tenant inducements, have been fully paid and satisfied by Seller and no such
commissions, obligations, concessions or inducements become payable in the
future. Without limiting the foregoing, the Rent Roll discloses all leasing
commissions, and all tenant improvement obligations, concessions and other
tenant inducements, which have not been paid and are now due and payable or will
become payable in the future with respect to any of the Tenant Leases, including
the initial and renewal term(s) thereof and any expansion of the space leased
thereunder. Except as set forth in the Rent Roll, Seller has not received from
any Tenant any notice to cancel, renew or extend any Tenant Lease. Seller has
collected and remitted security deposits in accordance with the applicable
Tenant Lease and Law.

(e) The Contract List required by Article III is a true, correct and complete
list of all management, service, supply, repair and maintenance agreements,
equipment leases and all other contracts and agreements (excluding the Tenant
Leases) with respect to or affecting the Property as of the Effective Date and
at Closing the Contract List shall not include those Contracts being terminated
pursuant to the provisions of Section 8.2. True, correct and complete copies of
all Contracts (or written descriptions of oral Contracts) shall be provided to
Buyer pursuant to Article III.

(f) Seller has no Knowledge of and has neither given nor received any written
notice of default with respect to any of the Contracts.

6.6 No Actions/Compliance With Laws. There are no actions, suits, proceedings or
claims pending, or to Seller’s Knowledge, contemplated or threatened, before any
court, commission, regulatory body, administrative agency or other governmental
or quasi-governmental body with respect to the Property, or the ability of
Seller to consummate the transaction contemplated by this Agreement. Seller has
not received written notice of any violations of any Laws affecting or
applicable to any or all of the Property.

6.7 Hazardous Materials. Seller has not received written notice from any
governmental entity alleging that Seller is not in full compliance with
Environmental Laws. Except as set forth in any environmental report delivered by
Seller to Buyer in connection herewith, Seller has not, and to Seller’s
Knowledge, no other person or tenant has used, generated, processed, stored,
released, discharged, transported or disposed Hazardous Materials on the
Property except for use and storage in compliance with all applicable
Environmental Laws. There is no Environmental Claim pending or, to Seller’s
Knowledge, threatened with regard to the Property. Seller has provided to Buyer
all written assessments, reports, data, results of investigations or audits, or
other information that is in Seller’s Possession or Reasonable Control relating
to the environmental matters at or the environmental condition of the Property.

6.8 Taxes and Special Assessments. Seller has not submitted an application for
the creation of any special taxing district affecting the Property, or
annexation thereby, or inclusion therein. Seller has not received notice that
any governmental or quasi-governmental agency or authority intends to impose or
increase any special or other assessment against the Property, or any part
thereof, including assessments attributable to revaluations of the Property.

6.9 No Contractual or Donative Commitments. Seller has not made any contractual
or donative commitments relating to the Property to any governmental authority,
quasi-governmental authority, utility company, community association,
homeowners’ association or to any other organization, group, or individual which
would impose any obligation upon Buyer to make any contribution or dedication of
money or land, or to construct, install or maintain any improvements of a public
or private nature on or off the Property.

6.10 Non-Foreign Status/Patriot Act. Seller is not a foreign person, foreign
corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in (a) the Code and the corresponding income

 

- 5 -



--------------------------------------------------------------------------------

tax regulations, and (b) similar provisions of state law. Buyer has no duty to
collect withholding taxes for Seller pursuant to the Foreign Investors Real
Property Tax Act of 1980, as amended, or any applicable foreign, state, or local
law. Seller is not a Prohibited Person. To Seller’s Knowledge, none of its
investors, affiliates or brokers or other agents (if any), acting or benefiting
in any capacity in connection with this Agreement is a Prohibited Person. The
assets Seller will transfer to Buyer under this Agreement are not the property
of, and are not beneficially owned, directly or indirectly, by a Prohibited
Person. The assets Seller will transfer to Buyer under this Agreement are not
the proceeds of specified unlawful activity as defined by 18 U.S.C. §1956(c)(7).

6.11 Employees. There are no employees of Seller employed in connection with the
use, management, maintenance or operation of the Property whose employment will
continue after the Closing Date. There is no bargaining unit or union contract
relating to any employees of Seller.

6.12 CC&Rs. To Seller’s Knowledge, there are no covenants, conditions and
restrictions actively enforced against the Property, including without
limitation, those covenants, conditions and restrictions referenced in that
certain Bargain and Sale Deed recorded April 21, 1971 as Recording No.
7504210589 (the “1971 CC&Rs”). To Seller’s Knowledge, the Property was
constructed in compliance with, and is currently in compliance with, the 1971
CC&Rs.

Without limiting the generality of the foregoing, except as expressly set forth
in this Agreement or the Closing Documents, Buyer hereby acknowledges and agrees
that it is purchasing the Property and each portion thereof in its present “as
is/where is” condition with all defects, and neither Seller nor any employee or
agent of Seller has made or will make, either expressly or impliedly, any
representations, guaranties, promises, statements, assurances or warranties of
any kind concerning any of the following matters: (i) the suitability or
condition of the Property for any purpose or its fitness for any particular use,
including Buyer’s intended use; (ii) the profitability and/or feasibility of
owning, developing, operating and/or improving the Property; (iii) the physical
condition of the Property, including, without limitation, the current or former
presence or absence of environmental hazards or hazardous materials, asbestos,
radon gas, underground storage tanks, electromagnetic fields, or other
substances or conditions which may affect the Property or its current or future
uses, habitability, value or desirability; (iv) the rental, income, costs or
expenses thereof; (v) the net or gross acreage, usable or unusable, contained
therein; (vi) the condition of title; (vii) the compliance by the Property with
applicable zoning or building laws, codes or ordinances, or other laws, rules
and regulations, including, without limitation, environmental and similar laws
governing or relating to environmental hazards or hazardous materials, asbestos,
radon gas, underground storage tanks, electromagnetic fields, or other
substances or conditions which may affect the Property or its current or future
uses, habitability, value or desirability; (viii) water or any other utility
availability or use restrictions; (ix) geologic/seismic conditions, soil and
terrain stability, or drainage; (x) sewer, septic and well systems and
components; (xi) other neighborhood conditions, including schools, proximity and
adequacy of law enforcement and fire protection, crime statistics, noise or odor
from any sources, landfills, proposed future developments, or other conditions
or influences which may be significant to certain cultures or religions; and
(xii) any other past, present or future matter relating to the Property which
may affect the Property or its current or future use, habitability, value or
desirability.

Seller’s Representations are acknowledged by Seller to be material and to be
relied upon by Buyer in proceeding with this transaction, and shall be deemed to
have been remade by Seller as of the Closing Date. Seller will not cause or
suffer any action to be taken which would cause any of the foregoing
representations or warranties to be untrue as of the Closing Date. Seller shall
immediately notify Buyer, in writing, of any event or condition known to Seller
which occurs prior to the Closing Date which causes a change in the facts
relating to, or the truth of, any of the above representations or warranties;
provided, however, that upon such notification, (i) Buyer shall have the option
to terminate this Agreement by delivering written notice thereof to Seller, in
which case Escrow Agent shall return the Deposit to Buyer, the parties shall
share equally the cancellation charges, if any, of Escrow Agent and Title
Company, and this Agreement shall be of no further force or effect and neither
party shall have any further rights or obligations hereunder (other than
pursuant to any provision hereof which expressly survives the termination of
this Agreement, and (ii) to the extent that any of the events or conditions
described in such notification are caused as a result of a breach by Seller of
this Agreement, Buyer shall be entitled to all of the rights and remedies set
forth in Section 13.1, it being expressly understood that Seller’s obligation to
provide such notification shall in no way relieve Seller of any liability for a
breach by Seller of any of its representations, warranties, covenants or
agreements under this Agreement. Seller’s Representations shall survive the
Closing to extent set forth in Section 15.4.

 

- 6 -



--------------------------------------------------------------------------------

6.13 Definition of Seller’s Knowledge. With respect to Seller’s Representations,
the term Seller’s Knowledge shall mean and refer to the Knowledge of Nick
Westlund, a General Partner of Seller, and George Rockwell, a limited partner
of, and leasing agent for, Seller . Seller represents and warrants to Buyer that
such persons are in an official position on behalf of Seller to have the
information or the obligation to investigate to obtain such information and/or
the responsibility on behalf of Seller for the matters and information which are
the subject of Seller’s Representations. Nothing contained in this Section 6.13
shall impose any personal liability on any of the foregoing individuals.

ARTICLE VII

Buyer’s Representations and Warranties

Buyer represents and warrants to Seller as follows:

7.1 Authority. Buyer is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization. Buyer has the full right, power and authority to enter into this
Agreement and all documents contemplated hereby, and consummate the transaction
contemplated by this Agreement, subject to Section 7.3. All requisite action has
been taken by Buyer in connection with entering into this Agreement, and will be
taken by Buyer prior to the Closing in connection with the execution and
delivery of the instruments referenced herein, and the consummation of the
transaction contemplated hereby, subject to Section 7.3. Each of the persons and
entities signing this Agreement and the other documents contemplated by this
Agreement on behalf of Buyer has the legal right, power and authority to bind
Buyer.

7.2 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, result in a breach of, violate any term or provision of, or constitute
a default under any articles of formation, bylaws, partnership agreement,
operating agreement, indenture, deed of trust, mortgage, contract, agreement
(oral or written), judicial or administrative order, or any Law to which Buyer
is bound.

7.3 Consents; Binding Obligations. No approval or consent from any person
(including any partners, shareholder, member, creditor, investor or governmental
body) is required for Buyer to execute, deliver or perform this Agreement or the
other instruments contemplated hereby or for Buyer to consummate the transaction
at Closing contemplated hereby; provided, however, that Buyer will require
approval of its board of directors in order to consummate the acquisition of the
Property, which approval Buyer intends to seek prior to the end of the
Inspection Period. This Agreement and all documents required hereby to be
executed by Buyer are and shall be valid, legally binding obligations of and
enforceable against Buyer in accordance with their terms.

7.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to buyer’s knowledge, threatened) by or against Buyer or any
general partner or managing member of Buyer.

7.5 Prohibited Person. Buyer is not a Prohibited Person. To Buyer’s knowledge,
except for third-party persons who hold direct or indirect ownership interests
in Buyer, none of Buyer’s affiliates or parent entities is a Prohibited Person.
To Buyer’s knowledge, except for third-party persons who hold direct or indirect
ownership interests in Buyer, the Property is not the property of or
beneficially owned by a Prohibited Person. To Buyer’s knowledge, except for
third-party persons who hold direct or indirect ownership interests in Buyer,
the Property is not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

ARTICLE VIII

Seller’s Undertakings Pending Closing

8.1 Operation of the Property. Until the earlier of Closing or termination of
this Agreement, Seller agrees as follows:

(a) Subject to Sections 8.1(b) and 8.1(c), without Buyer’s prior written
approval, which may be withheld in Buyer’s sole and absolute discretion, Seller
shall not directly or indirectly (i) sell, contribute, assign or

 

- 7 -



--------------------------------------------------------------------------------

create any right, title or interest whatsoever in or to the Property, (ii) cause
or permit any mortgage, deed of trust, Lien, assessment, obligation, interest,
encroachment or liability whatsoever to be placed of record against the Property
(other than the Permitted Exceptions), or (iii) enter into any agreement to do
any of the foregoing.

(b) Without Buyer’s prior written approval, which may be withheld in Buyer’s
reasonable discretion prior to the date which is five days prior to the end of
the Inspection Period and in Buyer’s sole and absolute discretion thereafter,
Seller shall not enter into any new (or extend, amend, renew or replace any
existing) agreement, service contract, employment contract, permit or obligation
affecting the Property or which would be binding upon Buyer upon its acquisition
of the Property, or file for, pursue, accept or obtain any zoning, land use
permit or other development approval or entitlement, or consent to the inclusion
of the Property into any special district; provided, however, (i) prior to
expiration of the Inspection Period, Seller may enter into service or similar
contracts without Buyer’s approval if such contract is entered into in the
ordinary course of Seller’s business and is terminable without penalty or
premium on not more than 30 days notice from the owner of the Property and is
disclosed promptly in writing to Buyer; and (ii) Seller may enter new Tenant
Leases pursuant to Section 8.1(c).

(c) Without Buyer’s prior written approval, which may be withheld in Buyer’s
reasonable discretion prior to the date which is five days prior to the end of
the Inspection Period and in Buyer’s sole and absolute discretion thereafter,
Seller shall not (i) enter into any new lease (each, a “New Lease”) for any
portion of the Property, (ii) terminate any existing Tenant Lease, or
(iii) extend, amend, renew or replace any Tenant Lease or expand the space
leased by a Tenant thereunder (each, a “Lease Renewal”). If Seller desires to
enter into a New Lease or Lease Renewal after the Effective Date, it shall give
written notice (the “New Lease Request”) to Buyer and include the following
information and documents with such New Lease Request: (i) the name of the
proposed or existing Tenant, (ii) identification of the portion of the Property
that is the subject of the New Lease or Lease Renewal, (iii) a summary of the
material terms of the New Lease or Lease Renewal, including base rent,
reimbursement of operating expenses, security deposit, guaranties or other
credit enhancement, concessions, proposed tenant improvements and tenant
improvement allowance, term, renewal options, early termination rights,
permitted uses, and exclusive rights, (iv) a copy of the proposed New Lease or
Lease Renewal and all exhibits thereto, and (v) financial information regarding
the proposed or existing Tenant. If Buyer fails to respond to any New Lease
Request within 5 Business Days after receipt thereof, Buyer shall be deemed to
have denied the request to enter into such New Lease or Lease Renewal.

(d) Seller shall remove the Property from the market for sale, and not solicit,
accept, entertain or enter into any negotiations or agreements with respect to
the sale or disposition of any or all of the Property, or any interest therein,
or sell, contribute or assign any interest in the Property.

(e) Seller shall, except as otherwise provided in this Agreement, operate and
maintain the Property in accordance with Seller’s past practice and all
applicable Laws. Seller shall maintain all casualty and liability insurance in
place as of the Effective Date with respect to the Property in amounts and with
deductibles substantially the same as existing on the Effective Date.

(f) Seller shall not remove any material item of Personal Property from the Real
Property unless the same is obsolete and is replaced by tangible personal
property of equal or greater utility and value. Should any material equipment,
fixtures or services fail between the Effective Date and the Closing Date,
Seller shall be responsible for the repair or replacement of such equipment,
fixtures or services with a new unit of similar size and quality, or at Buyer’s
option, Seller shall give Buyer an equivalent credit towards the Purchase Price
at the Closing.

(g) Seller shall not accept any rent from any Tenant (or any new tenant under
any new lease permitted pursuant to the terms hereof) for more than 1 month in
advance of the payment date. Other than actions against a Tenant that do not
seek eviction, Seller shall not commence or allow to be commenced on its behalf
any action, suit or proceeding with respect to all or any portion of the
Property without the prior written consent of Buyer.

8.2 Termination of Contracts and Employees.

(a) Seller agrees to terminate by written notice to the other party thereto and
as otherwise required pursuant thereto, effective as of the Closing, (i) any
Contracts binding upon or relating to property in

 

- 8 -



--------------------------------------------------------------------------------

addition to the Real Property and (ii) all of the Contracts (including, without
limitation, those executed pursuant to Section 8.1(b)) that Buyer does not, by
written notice to Seller given on or prior to the expiration of the Inspection
Period, elect to assume. With respect to any Contracts which Buyer requires to
be terminated, Seller shall pay all termination costs, liquidated damages, fees
and/or expenses related thereto, it being understood and agreed that Buyer shall
have no liability or obligations for any Contract which is terminated or not
assumed hereunder.

(b) Any property management and leasing contracts for the Property shall be
terminated prior to the Closing. All employees of Seller and Seller’s property
managers and leasing agents shall have their employment at the Property
terminated and shall be paid current by Seller through Closing, including
accrued vacation and other benefits. Seller shall be responsible for, and
indemnify, protect, hold harmless and defend Buyer with respect to, any Losses
arising from any WARN Act claims. Buyer shall have the right to interview any
employees of Seller or Seller’s property managers at the Property for employment
at the Property.

8.3 Casualty Damage/Condemnation. Notwithstanding anything to the contrary set
forth in this Agreement, if, prior to Closing, either (a) $250,000.00 or more of
damage is caused to the Property as a result of any earthquake, hurricane,
tornado, flood, landslide, fire, act of war, terrorism, terrorist activity or
other casualty, or any portion of the Property equal to or greater than such
amount is taken (or is threatened to be taken) under the power or threat of
eminent domain (temporarily or permanently), (b) material access to the
Property, or a material portion of the parking is destroyed as a result of a
casualty or is taken (or is threatened to be taken) under the power or threat of
eminent domain (temporarily or permanently), (c) any portion of the Property is
rendered untenantable or is taken (or threatened to be taken) under the power or
threat of eminent domain (temporarily or permanently) such that the use of the
balance of the Property is materially impaired, (d) a casualty or condemnation
occurs that is reasonably estimated to result in loss of rental income after
Closing in excess of $50,000.00, or (e) any Tenant has the right to terminate
its respective Tenant Lease as a result of a casualty or a temporary or
permanent taking (or threatened taking) under the power or threat of eminent
domain, and such tenant fails to waive such right (any event under subsections
(a) through (e) of this Section 8.3 being a “Material Change”), then, in any
such event, Buyer may elect to terminate this Agreement by giving written notice
to Seller of its election to terminate this Agreement (a “Material Event
Termination Notice”) on or before the 30th day after Buyer receives written
notice of such destruction, taking or threatened taking. Buyer, at its option
and in its sole discretion, may extend the Closing Date to allow Buyer such full
30-day period to determine if Buyer elects to issue a Material Event Termination
Notice. If Buyer does not give (or has no right to give) a Material Event
Termination Notice within such 30-day period, then (i) this transaction shall
close as set forth in this Agreement, (ii) Buyer shall pay the full Purchase
Price (subject to clause (iv) below), (iii) Seller shall assign to Buyer the
proceeds of any insurance policies payable to Seller (or shall assign the right
or claim to receive such proceeds after Closing), or Seller’s right to or
portion of any condemnation award (or payment in lieu thereof), and (iv) the
amount of any deductible or self-insured or uninsured amount shall be a credit
against the Purchase Price. If Buyer timely delivers a Material Event
Termination Notice pursuant to this section, the Deposit, less the Independent
Contract Consideration (which Escrow Agent shall deliver to Seller), shall be
returned to Buyer, the parties shall share equally the cancellation charges, if
any, of Escrow Agent and Title Company, and this Agreement shall be of no
further force or effect and neither party shall have any further rights or
obligations hereunder (other than pursuant to any provision which expressly
survives the termination of this Agreement). Seller shall not settle or
compromise any insurance claim or condemnation action without the prior written
consent of Buyer, and Buyer shall have the option to participate in any such
claim or action. Seller shall obtain Buyer’s prior approval (which shall not be
unreasonably withheld, delayed or conditioned) with respect to (Y) the repair of
any Material Change (including the plans, contracts and contractors for such
repair work), and (Z) the repair of any other casualty or condemnation if such
repair will not be fully and completed repaired prior to the Closing.

8.4 Risk of Loss. Notwithstanding anything to the contrary herein, Seller shall
maintain risk of loss of the Property until the actual time of Closing, after
which time the risk of loss shall pass to Buyer and Buyer shall be responsible
for obtaining its own insurance thereafter.

8.5 Estoppels. No later than 10 days after the Effective Date, Seller shall
request estoppel certificates from each Tenant (and any guarantor of a Tenant’s
obligations under a Tenant Lease) in the form attached hereto as Exhibit D (each
a “Tenant Estoppel Certificate”) or, if such Tenant is unwilling to execute such
form, then the form attached to such Tenant’s lease. Seller shall use
commercially reasonable efforts to obtain and deliver each of the Tenant
Estoppel Certificates to Buyer on or before 3 Business Days prior to Closing.
Each Tenant Estoppel Certificate shall be dated no earlier than 30 days prior to
the Closing Date. Seller shall provide Buyer with an

 

- 9 -



--------------------------------------------------------------------------------

opportunity to review each Tenant Estoppel Certificate prior to submitting same
to each Tenant, and shall copy Buyer on its correspondence to each Tenant
transmitting the Tenant Estoppel Certificates. Seller shall deliver any Tenant
Estoppel Certificates received from Tenants to Buyer promptly upon Seller’s
receipt. Seller shall reasonably facilitate Buyer contacting any Tenant
regarding the Tenant Estoppel Certificates. No Tenant Estoppel Certificates
shall show any materially adverse matters, including, without limitation, any
verbal agreements or any default or purported default thereunder by any party.

ARTICLE IX

Buyer’s Obligation to Close

9.1 Buyer’s Conditions. Buyer shall not be obligated to close hereunder unless
each of the following conditions shall exist on the Closing Date:

(a) Title Policy. The Title Company shall issue (or shall be prepared and
irrevocably and unconditionally committed to issue) the Title Policy as
described in Section 5.3;

(b) Accuracy of Representations. All of the representations and warranties made
by Seller in this Agreement or any of the Closing Documents shall be true,
correct and complete on and as of the Closing Date, and Seller will so certify;

(c) Seller’s Performance. Seller shall have, in all material respects,
(i) performed all covenants and obligations, and (ii) complied with all
conditions, required by this Agreement to be performed or complied with by
Seller on or before the Closing Date or each such covenant, obligation and
condition shall be waived by Buyer in writing and in its sole and absolute
discretion prior to the Closing;

(d) No Violations. There shall be no notice issued of any violation or alleged
violation of any Law with respect to any portion of the Property which has not
been corrected to the satisfaction of the issuer of the notice;

(e) No Liens. The Property, including the Personal Property, shall be conveyed
free and clear of all Liens, except Permitted Exceptions;

(f) Consents. All consents required to effect the transaction shall have been
obtained by Seller;

(g) Tenants. No Tenant shall have terminated, or given notice of intent to
terminate, their Tenant Lease pursuant to the terms of such Tenant Lease or
otherwise. No Tenant, shall have vacated, abandoned, ceased operations or filed
for voluntary bankruptcy or be subject to an involuntary bankruptcy proceeding.
There shall be no material change in the economic condition or business
structure of Tenant between the end of the Inspection Period and the Closing.

(h) Estoppels. Seller shall have delivered to Buyer Tenant Estoppel Certificates
sufficient to reach the Estoppel Threshold.

(i) Other Conditions. Any other condition set forth in this Agreement to Buyer’s
obligation to close has been satisfied by the applicable date.

9.2 Failure of Conditions. If any condition specified in Section 9.1(h) or
(i) is not satisfied on or before the Closing Date, either Buyer or Seller may
extend the Closing Date for a sufficient time (but not to exceed 15 days within
which to cure or satisfy such condition and if Seller elects to extend the
Closing Date, Seller shall immediately commence prosecution of such cure or
satisfaction and if any condition specified in any other provisions of this
Article 9 is not satisfied on or before the Closing Date, Buyer may, at its
option, and in its sole and absolute discretion, (a) extend the Closing Date to
allow Seller a sufficient time (but not to exceed 15 days) within which to cure
or satisfy such condition, (b) waive any such condition which can legally be
waived either at the time originally established for Closing or at any time on
or before the 15th day thereafter and proceed to Closing without adjustment or
abatement of the Purchase Price, or (c) terminate this Agreement by written
notice thereof to Seller, in which case the Deposit, less the Independent
Contract Consideration (which Escrow Agent shall deliver to Seller),

 

- 10 -



--------------------------------------------------------------------------------

shall be returned to Buyer, and Buyer and Seller shall each pay one half of the
cancellation charges as to the Property (unless Seller is in breach or default
hereunder in which case Seller shall pay the cancellation charges as to the
Property), if any, of Escrow Agent and Title Company. In addition to (and
notwithstanding) the foregoing, if the failure of the condition is due to a
breach by Seller hereunder, Buyer may pursue any of its remedies under
Section 13.1.

ARTICLE X

Seller’s Obligation to Close

10.1 Seller’s Conditions. Seller shall not be obligated to close hereunder
unless each of the following conditions shall exist on the Closing Date:

(a) Accuracy of Representations. All of the representations and warranties made
by Buyer in this Agreement or any of the Closing Documents shall be true,
correct and complete on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
the Closing Date, and Buyer will so certify; and

(b) Buyer’s Performance. Buyer shall have, in all material respects,
(i) performed all covenants and obligations and (ii) complied with all
conditions, required by this Agreement to be performed or complied with by Buyer
on or before the Closing Date or each such covenant, obligation and condition
shall be waived by Seller in writing and in its sole and absolute discretion
prior to Closing.

10.2 Failure of Conditions. If any condition specified in Section 10.1 is not
satisfied on or before the Closing Date, Seller may, at its option, and in its
sole and absolute discretion, (a) waive any such condition which can legally be
waived and proceed to Closing without adjustment or abatement of the Purchase
Price, or (b) terminate this Agreement by written notice thereof to Buyer in
which case the Deposit, less the Independent Contract Consideration (which
Escrow Agent shall deliver to Seller), shall be returned to Buyer, and Buyer and
Seller shall each pay one half of the cancellation charges as to the Property
(unless Buyer is in breach or default hereunder in which case Buyer shall pay
the cancellation charges as to the Property), if any, of Escrow Agent and Title
Company. Notwithstanding the foregoing, if the failure of the condition is due
to a breach by Buyer hereunder, Seller may pursue any of its remedies under
Section 13.2.

ARTICLE XI

Closing

11.1 Time of Closing. Subject to the provisions of this Agreement, the closing
of the transactions contemplated hereby (the “Closing”) shall take place on or
before 3:00 p.m. (EST) on the Closing Date through an escrow with Escrow Agent,
whereby Seller, Buyer and their attorneys need not be physically present and may
deliver documents by overnight air courier or other means. The “Closing Date”
shall be 10 days after the expiration of the Inspection Period.

11.2 Deliveries at Closing by Seller. On or before the Closing, Seller, at its
sole cost and expense, shall deliver to Escrow Agent the following, each dated
as of the Closing Date, in addition to all other items and payments required by
this Agreement to be delivered by Seller at the Closing:

(a) Deed. Seller shall deliver an original duly executed and acknowledged
bargain and sale deed (the “Deed”), in the form attached hereto as Exhibit A,
conveying good and marketable fee simple title to the Property to Buyer, free of
all Liens but subject only to the Permitted Exceptions.

(b) Bill of Sale and General Assignment. Seller shall deliver two duly executed
originals of a bill of sale and general assignment (and other instruments of
conveyance, including, by way of example only, articles of transfer, as may be
required to convey personal property), in the form attached hereto as Exhibit B
(the “Bill of Sale”), conveying good and marketable title to such Personal
Property, Permits, Plans and Records and Intangible Property to Buyer, free and
clear of all Liens but subject to the Permitted Exceptions.

(c) Assignment of Leases and Contracts. Seller shall deliver two duly executed
counterparts of an assignment and assumption of leases and contracts in the form
attached hereto as Exhibit C (the “Assignment of Leases and Contracts”),
assigning to Buyer all of Seller’s right, title and interest in and to the
Tenant Leases and Contracts (if any are approved by Buyer).

 

- 11 -



--------------------------------------------------------------------------------

(d) Proof of Authority. Seller shall provide such proof of authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
or delivering any documents or certificates on behalf of Seller as may be
reasonably required by Title Company.

(e) Non-Foreign Affidavit. Seller shall deliver an original duly executed
Non-Foreign Affidavit in a form reasonably satisfactory to Buyer and the Title
Company. If Seller does not furnish such Non-Foreign Affidavit, Buyer may
withhold (or may direct Title Company to withhold) from the cash funds payable
to Seller pursuant to this Agreement at Closing, an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Code and such
withheld funds shall be deposited with the Internal Revenue Service as required
by Section 1445(a) of the Code and the regulations promulgated thereunder.
Seller also shall execute and deliver to Buyer and the Title Company a duly
executed affirmation reasonably satisfactory to the Title Company and Buyer for
the purposes of satisfying the Title Company and Buyer that the transaction is
exempt from the withholding requirements under state and local law. If Seller
fails to execute the appropriate documents under this subsection, or the
transaction is not exempt from withholding requirements of state and local law,
Buyer or the Title Company may withhold the amount of such taxes (calculated at
the highest rate required or permitted by Law) from proceeds otherwise to be
paid to Seller at the Closing.

(f) Title Affidavits. Seller shall execute and deliver to the Title Company such
agreements or statements as may be reasonably required by the Title Company in
order to issue the Title Policy as described in Section 5.3, including as may be
required by the Title Company in order to issue a gap endorsement and delete all
standard exceptions to the Title Policy, including, without limitation, the
exceptions related to the parties in possession and mechanic’s lien, provided
that Seller shall not be required to execute and deliver to the Title Company
any agreements or statements to facilitate the issuance of any other
endorsements unless Seller specifically agrees to provide such endorsements.

(g) Updated Rent Roll and Contract List. Seller shall deliver a duly executed
original certification that the Rent Roll and Contract List are true, correct
and complete as of the Closing Date.

(h) Closing Statement. Seller shall deliver two duly executed counterparts of a
settlement statement of all prorations, allocations, closing costs and payments
of moneys related to the Closing of the transactions contemplated by this
Agreement (the “Closing Statement”).

(i) Other Documents. Seller shall, as reasonably requested the Title Company or
the Escrow Agent, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all conveyances, assignments and all other
instruments and documents as may be reasonably necessary in order to complete
the transaction herein provided and to carry out the intent and purposes of this
Agreement.

11.3 Deliveries at Closing by Buyer. On or before the Closing, Buyer, at its
sole cost and expense, shall deliver to Escrow Agent the following, each dated
as of the Closing Date, in addition to all other items and payments required by
this Agreement to be delivered by Buyer at the Closing:

(a) Purchase Price. Buyer shall deliver to Escrow Agent for delivery to Seller
cash, in an amount equal to the Purchase Price as provided in Section 2.2,
subject to the credits set forth in this Agreement and the adjustments described
in Article XII.

(b) Bill of Sale and General Assignment. Buyer shall deliver two duly executed
counterparts of the Bill of Sale.

(c) Assignment of Leases and Contracts. Buyer shall deliver two duly executed
counterparts of the Assignment of Leases and Contracts.

(d) Proof of Authority. Buyer shall provide such proof of authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
or delivering any documents or certificates on behalf of Buyer as may be
reasonably required by Title Company.

 

- 12 -



--------------------------------------------------------------------------------

(e) Closing Statement. Buyer shall deliver two duly executed counterparts of the
Closing Statement.

(f) Other Documents. Buyer shall, as reasonably requested by the Title Company
or the Escrow Agent, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all conveyances, assignments and all other
instruments and documents as may be reasonably necessary in order to complete
the transaction herein provided and to carry out the intent and purposes of this
Agreement.

11.4 Deliveries Outside of Escrow. Seller shall deliver possession of the
Property, subject only to the Permitted Exceptions, to Buyer upon the Closing.
Further, Seller hereby covenants and agrees to deliver to Buyer, on or prior to
the Closing, the following items:

(a) Intangible Property. Seller shall deliver the originals of the Plans and
Records, Tenant Leases, Contracts, Permits and Intangible Property to the extent
in Seller’s Possession or Reasonable Control or, if not, available copies
thereof.

(b) Warranties. Seller shall transfer to Buyer all warranties for the benefit of
the Property, including, without limitation, any roof warranty.

(c) Personal Property. Seller shall deliver the Personal Property, including any
and all keys, pass cards, security codes, computer software and other devices
relating to access to the Improvements.

(d) Tenant Notification Letter. Seller shall deliver a tenant notification
letter, in a form reasonably provided by Buyer and duly executed by Seller,
notifying each Tenant under a Tenant Lease that the Property has been conveyed
to Buyer and directing each Tenant to make all payments of rent and to send any
notices or other correspondence regarding their respective Tenant Leases to the
persons and addresses to be determined by Buyer and specified in each such
letter, on and after the Closing Date.

(e) Letters to Contractors. Seller shall deliver a letter to each vendor, to the
extent Buyer has agreed to assume such vendor’s Contract, and each utility
company serving the Property, in a form reasonably satisfactory to Buyer, duly
executed by Seller, advising them of the sale of the Property to Buyer and
directing them to send to Buyer all bills for the services provided to the
Property for the period from and after the Closing Date.

(f) Termination of Contracts. Seller shall deliver to Buyer termination
agreements or other evidence reasonably satisfactory to Buyer that any Contracts
which Buyer has elected not to assume have been terminated effective upon the
Closing Date and at no cost to Buyer or to the Property.

ARTICLE XII

Prorations and Closing Expenses

12.1 Closing Adjustments. In addition to any other credits or prorations
provided elsewhere in this Agreement, the cash due at Closing pursuant to
Section 2.2 shall be adjusted as of the Closing Date in accordance with the
provisions set forth in this Section 12.1. Buyer and Seller agree to prepare a
proration schedule (the “Proration Schedule”) of adjustments 5 Business Days
prior to Closing. Such adjustments, if and to the extent known and agreed upon
as of the Closing Date, shall be paid by Buyer to Seller (if the prorations
result in a net credit to Seller) or by Seller to Buyer (if the prorations
result in a net credit to Buyer), by increasing or reducing the cash to be paid
by Buyer at Closing. Any such adjustments not determined or agreed upon as of
the Closing Date, shall be paid by Buyer to Seller, or Seller to Buyer, as the
case may be, in cash as soon as practicable following the Closing Date. For
purposes of calculating prorations and the Proration Schedule, Buyer shall be
deemed to be title holder of the Property, and therefore entitled to the revenue
and responsible for the expenses, after 12:00 a.m. on the Closing Date.

(a) Taxes. All non-delinquent real and personal property taxes, assessments and
any other governmental or quasi-governmental impositions of any kind on or
relating to the Property shall be prorated to

 

- 13 -



--------------------------------------------------------------------------------

the Closing Date based on the most recent and available assessed valuations,
mill levies and taxes available; provided, however, if real or personal property
taxes are estimated and not known, or supplemental taxes are assessed, then once
known, after Closing, Seller and Buyer promptly shall pay to the other any
amount required as a result of such adjustments. Prior to Closing, Seller shall
pay all taxes and special assessments on the Property as and when they become
due and prior to delinquency. All assessments, for all special improvements
installed and due and payable as of the Closing Date and any impact or similar
fees imposed prior to the Closing Date shall, at Buyer’s option, either be
(i) paid by Seller at Closing, or (ii) credited against the Purchase Price.

(b) Revenue and Expenses.

(i) All rent (whether fixed monthly rentals, additional rentals, escalation
rentals, retroactive rentals, Operating Expense pass-throughs (except as
provided in Section 12.1(b)(v)) or other sums and charges payable by Tenants
under Tenant Leases), revenue (including any and all fees or other compensation
paid to Seller under any Contract or Tenant Lease to be assumed by Buyer,
whether paid monthly, upon contract execution or otherwise, as consideration for
Seller entering into such Contract or Tenant Lease) and expenses from any
portion of the Property shall be prorated as of the Closing Date (based on a 365
day year). Buyer shall receive all rent and revenue accruing after the Closing
Date (including, as a credit against the Purchase Price, the sum of any rentals
already received by Seller attributable to the period after the Closing Date and
any rent concessions which accrue to any Tenant after the Closing Date). Seller
shall receive rent and revenue accruing on or prior to the Closing Date.
Notwithstanding the foregoing, Seller shall not be entitled to a credit for any
prepaid expenses which do not benefit Buyer after Buyer acquires the Property.
Further, notwithstanding the foregoing, no prorations shall be made for any
unpaid amounts due and payable prior to Closing or for delinquent rents
existing, if any, as of the Closing Date. Although no adjustments shall be made
in Seller’s favor for rents which have accrued and are unpaid as of the Closing,
Buyer shall pay Seller such accrued and unpaid rents as and when collected by
Buyer, it being agreed, however, that Buyer shall not be deemed to have
collected such arrearages attributable to the period prior to Closing until such
time as the Tenant is current in the payment of all rent and other sums accruing
after the Closing. For a period of 90 days after the Closing, Buyer agrees to
bill Tenants of the Property for all past due rents that are accrued but unpaid
as of the Closing; however, (A) Buyer shall not be obligated to incur any
out-of-pocket expenses (unless paid by Seller), (B) Buyer may deduct any of its
reasonable costs of collection from any amounts due Seller, and (C) under any
circumstance, Buyer shall not be obligated to file any legal action or terminate
any Tenant Lease. Seller may take reasonable action to collect any delinquent
rents provided that Seller may not commence any legal action against any tenant
seeking termination of any lease and Seller may not commence any other legal
action against tenant prior to the date which is 30 days after the applicable
Closing.

(ii) The readings and billings for utilities will be made if possible as of the
Closing Date, in which case Seller shall pay all such bills as of the Closing
Date and no proration shall be made at the Closing with respect to utility
bills. Otherwise, a proration shall be made based upon the parties’ reasonable
good faith estimate and a readjustment made within 30 days after the Closing, if
necessary. At Buyer’s sole option, (A) Buyer may assume any deposit(s) for any
or all utility(ies), and Seller shall receive a credit for such deposit(s) at
Closing, or (B) Seller shall be entitled to the return of any deposit(s) posted
by it with any utility company, and Seller shall notify each utility company
serving the Property of the sale as of the Closing. Seller agrees to reasonably
cooperate with Buyer in transferring utility service and company accounts with
respect to the Property and shall refrain from any action likely to result in a
termination or interruption of utility service upon the Closing and transfer of
ownership to Buyer.

(iii) No proration shall be made for insurance premiums and insurance policies
will not be assigned to Buyer.

(iv) At Closing, Buyer shall receive as a credit against the Purchase Price in
an amount equal to the sum of: (A) Tenant Deposits, including all security,
damage or other deposits required to be paid by any of the Tenants to secure
their respective obligations under the Tenant Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or Law; and (B) expenses and other sums owed by Seller
to any Tenant for any work or any dispute which occurred prior to the Closing
(as acknowledged in any agreement or correspondence executed by Seller or any of
its agents). At the Closing and at Seller’s sole cost and expense, Seller agrees
to cause the transfer to Buyer of any letters of credit, bonds, notes or other
instruments constituting Tenant Deposits under any of the Tenant Leases. If any
Tenant Deposit is in the form of a bond or letter of credit, then, unless and
until Seller delivers to Buyer either a fully

 

- 14 -



--------------------------------------------------------------------------------

executed assignment to Buyer of the beneficial interest under such bond or
letter of credit together with the bond or letter of credit issuer’s express
written consent to such assignment or a full replacement for such bond or letter
of credit issued by the bond or letter of credit issuer directly in favor of
Buyer, the amount of such bond or letter of credit shall, at Buyer’s option,
either be paid to Buyer at the Closing or credited against the Purchase Price.

(v) At least 10 Business Days prior to the Closing Date, Seller shall provide
Buyer with a reasonably detailed reconciliation for each Tenant showing all
common area maintenance charges, property taxes, insurance and other operating
cost pass-throughs payable by Tenants (collectively, the “Operating Expenses”)
incurred by Seller from the beginning of the then-current calendar year (and if
the prior calendar year has not been prorated, also for said prior year) (or, if
different, such Tenants’ then-current annual billing period for Operating
Expenses, and if the prior period has not been prorated, also for said prior
period) through the Closing Date, and any Operating Expense estimates or charges
collected by Seller during the same period of time and relating to such Tenant,
all in the form customarily submitted to each Tenant (the “CAM Reconciliation”).
To the extent that Seller has received as of the Closing any monthly or periodic
payments of Operating Expenses allocable to periods subsequent to Closing, the
same shall be prorated and Buyer shall receive a credit therefor at the Closing.
With respect to any monthly or periodic payments of Operating Expenses received
by Buyer after the Closing allocable to a Seller prior to Closing, Buyer shall
promptly pay the same to the applicable Seller (subject to the provisions in
Section 12.1(b)(i) for delinquent rentals). Notwithstanding the foregoing, to
the extent that the CAM Reconciliation reveals that Seller has over-collected
Operating Expenses such that, if the end of the operating expense year under the
Tenant Leases was the Closing Date, Seller would be obligated to refund money to
the Tenants (an “Over Collection”), rather than collect additional money from
the Tenants (an “Under Collection”), said Over Collection shall be paid by
Seller to Buyer at the Closing as a settlement statement credit; provided, in
the event of an Under Collection, the amount of the Under Collection shall be
paid by Buyer to Seller outside of escrow within 5 Business Days after receipt
from the applicable Tenant in connection with the year-end Operating Expense
reconciliation process.

(vi) All Tenant improvement work, Tenant incentives and leasing commissions for
any New Lease or Lease Renewals approved by Buyer pursuant to Section 8.1(c) and
entered into by Seller between the Effective Date and the Closing Date shall be
prorated over the term of the New Lease or Lease Renewal, except that Tenant
improvement work and leasing commissions for Metropolitan Gymnastics shall be
the sole responsibility of Seller (excluding any free rent for the period
following the Closing Date). Seller’s share of such costs shall be based on the
portion of the lease term, renewal or extension, as the case may be, occurring
prior to the Closing, which amount shall be a credit against the Purchase Price,
and Buyer shall be responsible for the remainder of such costs. Seller shall be
responsible for all Tenant improvement costs, tenant incentives and leasing
commissions (x) for all Tenant Leases and Lease Renewals entered into by Seller
or occurring prior to the Effective Date or entered into with respect to any
free rent to Metropolitan Gymnastics, and (y) associated with any Tenant Leases
(whether relating to the initial or renewal term thereof or any expansion of the
space leased thereunder) not disclosed in the Rent Roll whenever same may be
payable (now or in the future). Buyer shall receive a credit against the
Purchase Price at Closing in an amount equal to the then-unpaid costs and
commissions, if any, but excluding any free rent for Metropolitan Gymnastics for
the period following the Closing Date, which are the responsibility of Seller
under the foregoing provision, and Seller shall retain responsibility for same
to the extent not so credited at Closing. Buyer shall be responsible for all
Tenant improvement work, Tenant incentives and leasing commissions disclosed in
the Rent Roll with respect to any Lease Renewal exercised after the Closing
Date.

(c) Liens. The amount of any monetary Lien (including all prepayment penalties)
affecting the Property on the Closing Date, other than as a result of the
actions by, through or under Buyer, shall be paid from the funds to which Seller
otherwise shall be entitled. If such funds are insufficient to pay all such
encumbrances, Seller shall pay the deficiency.

(d) Closing Costs. Each party shall pay its own costs and expenses arising in
connection with the Closing (including its own attorneys’ and advisors’ fees,
charges and disbursements), except the costs set forth in this paragraph which
shall be allocated between the parties as set forth herein. Seller shall pay
(i) the premium for the standard Title Policy (and endorsements to such Title
Policy for which Seller is responsible pursuant to this Agreement or which
Seller has agreed to provide and Buyer in its sole and absolute discretion has
agreed to accept in satisfaction of an item raised in the Buyer Objection
Notice), with Buyer paying the premium for extended coverage, (ii) any
documentary, excise, transfer, stamp, sales, use, gross receipts or similar
taxes related to the transfer of the Property, (iii) the cost of discharging any
Liens against the Property (provided that Buyer will

 

- 15 -



--------------------------------------------------------------------------------

contribute up to Fifty Thousand Dollars ($50,000.00) upon the Closing for Seller
to pre-pay Seller’s loan that currently encumbers the Property) and recording
any instruments in connection therewith, (iv) all recording costs, and
(v) one-half of the customary closing costs and escrow fees of the Title Company
and Escrow Agent related to the transfer of the Property. Buyer shall pay for
one-half of the customary closing costs and escrow fees of the Title Company and
Escrow Agent related to the transfer of the Property and up to Fifty Thousand
Dollars ($50,000.00) upon the Closing for Seller to pre-pay Seller’s loan that
currently encumbers the Property.

12.2 Settlement Sheet. At the Closing, Seller and Buyer shall execute a closing
settlement sheet to reflect the credits, prorations and adjustments contemplated
by or specifically provided for in this Agreement.

12.3 Post Closing Adjustments. Buyer and Seller shall undertake, following
Closing, to adjust between themselves, as of the Closing Date, any revenue or
expenses of the Property that are not adjusted on the settlement statement.
Seller shall pay promptly upon receipt any bills relating to the operation of
the Property for periods prior to Closing.

ARTICLE XIII

Remedies

13.1 Breach by Seller. If Seller defaults on any provision hereof, Buyer, as a
condition precedent to the exercise of its remedies or termination of this
Agreement, shall be required to give Seller written notice of the same. Seller
shall have 3 Business Days from the receipt of such notice to cure the default.
If Seller timely cures the default, the default shall be deemed waived and this
Agreement shall continue in full force and effect. If Seller fails to timely
cure such default, Buyer, at Buyer’s option, either may: (i) terminate this
Agreement, in which event (A) Seller shall reimburse Buyer for Buyer’s actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees, costs
and disbursements) related to the negotiation of this Agreement and the
transactions contemplated hereby and Buyer’s due diligence, up to a maximum of
$50,000, (B) the Deposit, less the Independent Contract Consideration (which
Escrow Agent shall deliver to Seller), shall be returned to Buyer, (C) Seller
shall pay any cancellation charges of Escrow Agent and Title Company, and
(D) both parties shall be discharged from all duties and performance hereunder,
except for any obligations which by their terms survive any termination of this
Agreement; OR (ii) pursue and obtain specific performance of Seller’s
obligations hereunder (without the necessity of proving irreparable harm or
posting any security), including to convey the Property as provided herein. If
Buyer elects to pursue specific performance pursuant to this Section 13.1 but
specific performance as contemplated in this Section 13.1 is unavailable to
Buyer as a result of any action taken by Seller, Seller shall reimburse Buyer
for Buyer’s direct and actual damages, including without limitation all of its
out-of-pocket costs and expenses (including reasonable attorneys’ fees, costs
and disbursements) related to the negotiation of this Agreement and the
transactions contemplated hereby and Buyer’s due diligence.

13.2 Breach by Buyer. If Buyer defaults on any provision hereof, Seller, as a
condition precedent to the exercise of its remedies or termination of this
Agreement, shall be required to give Buyer written notice of the same. Buyer
shall have 3 Business Days from the receipt of such notice to cure the default.
If Buyer timely cures the default, the default shall be deemed waived and this
Agreement shall continue in full force and effect. If Buyer fails to timely cure
such default, Seller shall be entitled to terminate this Agreement pursuant to
the terms of this Section 13.2. IF SELLER TERMINATES THIS AGREEMENT PURSUANT TO
THIS SECTION 13.2 DUE TO BUYER’S FAILURE TO CONSUMMATE THE CLOSING IN BREACH
HEREOF, BUYER AND SELLER AGREE THAT SELLER’S ACTUAL DAMAGES WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX. THE PARTIES THEREFORE AGREE THAT,
IN SUCH EVENT, SELLER, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, IS ENTITLED TO
LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT (EXCLUSIVE OF INTEREST AND
DIVIDENDS EARNED THEREON), IN WHICH CASE (A) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF BUYER AND SELLER HEREUNDER SHALL BE OF NO FURTHER FORCE OR EFFECT
AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER OTHER
THAN PURSUANT TO ANY PROVISION HEREOF WHICH EXPRESSLY SURVIVES THE TERMINATION
OF THIS AGREEMENT, (B) ESCROW AGENT SHALL DELIVER THE DEPOSIT (EXCLUSIVE OF
INTEREST AND DIVIDENDS EARNED THEREON) TO SELLER PURSUANT TO SELLER’S
INSTRUCTIONS, AND THE SAME SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES,
(C) ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE CHARGED TO
BUYER, AND (D) ESCROW AGENT SHALL DELIVER TO BUYER ALL INTEREST AND DIVIDENDS
EARNED ON THE DEPOSIT. THE PARTIES HEREBY AGREE THAT THE AMOUNT OF THE

 

- 16 -



--------------------------------------------------------------------------------

DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF THE TOTAL DETRIMENT THAT SELLER
WOULD SUFFER IN THE EVENT OF BUYER’S FAILURE TO CONSUMMATE THE CLOSING IN BREACH
HEREOF. SELLER IRREVOCABLY WAIVES THE RIGHT TO SEEK OR OBTAIN ANY OTHER LEGAL OR
EQUITABLE REMEDIES, INCLUDING THE REMEDIES OF DAMAGES AND SPECIFIC PERFORMANCE
FOR BUYER’S FAILURE TO CONSUMMATE THE CLOSING IN BREACH HEREOF.

SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS
OF THIS SECTION 13.2, AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND
BY ITS TERMS.

 

       

/s/    NW

    

/s/    JRW

        Seller’s Initials      Buyer’s Initials

ARTICLE XIV

Escrow

Escrow Agent is hereby appointed and designated to act as Escrow Agent hereunder
and is instructed to hold and deliver, pursuant to the terms of this Agreement,
the documents and funds to be deposited into escrow as provided in Schedule F
attached hereto.

ARTICLE XV

Miscellaneous

15.1 Brokers. Seller and Buyer each hereby represent, warrant to and agree with
the other that it has not had, and it shall not have, any dealings with (and it
has not engaged and it will not engage) any third party to whom the payment of
any broker’s fee, finder’s fee, commission or similar compensation
(“Commission”) shall or may become due or payable in connection with the
transactions contemplated hereby, other than Colliers International and Andover
Co. (the “Companies”). Seller shall pay each of the Companies a commission of 1%
of the Purchase Price. Seller and Buyer each hereby agree to indemnify, hold
harmless, protect and defend each other from any Loss for or in connection with
any claims for Commissions claimed or asserted by or through it in connection
with the transaction contemplated herein (or any breach of any of its
representations under this Section 15.1).

15.2 Expenses. Subject to the payment of Closing costs pursuant to
Section 12.1(d) and any other provision of this Agreement, whether or not the
transactions contemplated by this Agreement are consummated, all fees and
expenses incurred by any party hereto in connection with this Agreement shall be
borne by such party.

15.3 Further Assurances. Each of the parties hereto agrees to perform, execute
and deliver such documents, writings, acts and further assurances as may be
necessary to carry out the intent and purpose of this Agreement.

15.4 Survival of Representations and Warranties.

(a) Except as set forth in Section 15.4(b) below, all of Seller’s and Buyer’s
respective representations, warranties, covenants and indemnities set forth in
this Agreement, and the provisions of Article XIV, shall survive the delivery of
the Deed and the Closing and shall not be deemed merged into any instrument of
conveyance delivered at Closing. Subject to the foregoing, any provision of this
Agreement which requires observance or performance subsequent to the Closing,
whether or not there is an express survival provision, shall continue in force
and effect following such Closing.

(b) Seller and Buyer agree that Seller’s Representations shall survive for a
period of 9 months after the Closing except in the event Buyer provides Seller
with written notice of any claims prior to the end of such 9-month period, in
which event Seller’s liability hereunder shall continue with respect to such
claims until such time as (i) such claim(s) have been adjudicated by a court of
competent jurisdiction resulting in a final, non-appealable judgment (or,
alternatively, the party entitled to appeal any judgment has waived the right to
do so in writing), (ii) such claims have been settled pursuant to a written
settlement agreement between Seller and Buyer or (iii) tolled by applicable
statutes of limitation (the “Survival Period”). Except for fraud or intentional
misrepresentation by

 

- 17 -



--------------------------------------------------------------------------------

Seller, under no circumstances shall Seller be liable to Buyer for more than 5%
of the Purchase Price (the “Seller Liability Cap”) in any individual instance or
in the aggregate for all breaches of Seller’s Representations. Notwithstanding
the foregoing, the Seller Liability Cap shall not apply to attorneys’ fees
incurred by Buyer if Buyer is the prevailing party in any action or proceeding
based on a breach of Seller’s Representations.

15.5 Partial Invalidity. If any provision of this Agreement is determined to be
unenforceable, such provision shall be reformed and enforced to the maximum
extent permitted by Law. If it cannot be reformed, it shall be stricken from and
construed for all purposes not to constitute a part of this Agreement, and the
remaining portions of this Agreement shall remain in full force and effect and
shall, for all purposes, constitute this entire Agreement.

15.6 Time of Essence. Time shall be of the essence with respect to all matters
contemplated by this Agreement.

15.7 Construction of Agreement. All parties hereto acknowledge that they have
had the benefit of independent counsel with regard to this Agreement and that
this Agreement has been prepared as a result of the joint efforts of all parties
and their respective counsel. Accordingly, all parties agree that the provisions
of this Agreement shall not be construed or interpreted for or against any party
hereto based upon authorship.

15.8 1031 Exchange. Either party may structure the disposition or acquisition of
the Property, as the case may be, as a like-kind exchange under Internal Revenue
Code Section 1031 at the exchanging party’s sole cost and expense. The other
party shall reasonably cooperate, provided that such other party shall incur no
material costs, expenses or liabilities in connection with the exchanging
party’s exchange. If either party uses a qualified intermediary or exchange
accommodation title holder to effectuate an exchange, any assignment of the
rights or obligations of such party shall not relieve, release or absolve such
party of its obligations to the other party. The exchanging party shall
indemnify, defend and hold harmless the other party from all liability in
connection with the indemnifying party’s exchange, and the indemnified party
shall not be required to take title to or contract for the purchase of any other
property.

15.9 Amendments/Waiver. No amendment, change or modification of this Agreement
shall be valid unless the same is in writing and signed by the party or parties
to be bound. No waiver of any of the provisions of this Agreement shall be valid
unless in writing and signed by the party against whom it is sought to be
enforced. No waiver of any provision shall be deemed a continuing waiver of such
provision or of this Agreement.

15.10 Entire Agreement. This Agreement, together with the Exhibits and Schedules
attached hereto, constitutes the entire agreement between the parties relating
to the subject matter hereof and supersedes all prior negotiations, agreements,
understandings, letters of intent and discussions (whether oral or written)
between the parties, and there are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, between the parties other than as expressly herein set forth.

15.11 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by facsimile, PDF or email, and, upon receipt, shall be deemed
originals and binding upon the parties hereto. Without limiting or otherwise
affecting the validity of executed copies hereof that have been delivered by
facsimile, PDF or email, the parties will use their best efforts to deliver
originals as promptly as possible after execution.

15.12 Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event (such as, for example, the expiration of
the Inspection Period or the Closing Date) should, under the terms hereof, fall
on a non-Business Day, then such date shall be extended automatically to the
next succeeding Business Day.

15.13 Governing Law/Jurisdiction. This Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
internal laws of the state in which the Property is located, without regard to
the conflicts of laws principles thereof. Any action brought to interpret or
enforce this Agreement shall be brought in a court of competent jurisdiction in
the state in which the Property is located and each party hereto hereby consents
to jurisdiction and venue in such court.

 

- 18 -



--------------------------------------------------------------------------------

15.14 Notices. All notices, consents, reports, demands, requests and other
communications required or permitted hereunder (“Notices”) shall be in writing,
and shall be: (a) personally delivered with a written receipt of delivery;
(b) sent by a nationally recognized overnight delivery service requiring a
written acknowledgement of receipt or providing a certification of delivery or
attempted delivery; or (c) sent by PDF or email with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a) or
(b). All Notices shall be deemed effective when actually delivered as documented
in a delivery receipt; provided, however, that if the Notice was sent by
overnight courier or mail as aforesaid and is affirmatively refused or cannot be
delivered during customary business hours by reason of the absence of a
signatory to acknowledge receipt, or by reason of a change of address with
respect to which the addressor did not have either knowledge or written notice
delivered in accordance with this section, then the first attempted delivery
shall be deemed to constitute delivery; and provided further, however, that
Notices given by PDF or email shall be deemed given when received. Each party
shall be entitled to change its address for Notices from time to time by
delivering to the other party Notice thereof in the manner herein provided for
the delivery of Notices. All Notices shall be sent to the addressee at its
address set forth below:

 

To Seller: West Valley Distribution Associates-I, LP 3326 160th Ave., SE, Suite
150 Bellevue, WA 98008 Attention: Nick Westlund Email: nick@wesmarinv.com With a
copy to: Tousley Brain Stephens PLLC 1700 Seventh Ave., Suite 2200 Seattle, WA
98101 Attention: Mark D. Deife, Esq. Email: mdeife@tousley.com

 

- 19 -



--------------------------------------------------------------------------------

To Buyer: c/o Industrial Income Trust, Inc. 518 17th Street, 17th Floor Denver,
Colorado 80202 Attention: Thomas McGonagle Email:
tmcgonagle@industrialincome.com With a copy to: Joshua J. Widoff General Counsel
Industrial Income Trust, Inc. 518 17th Street, 17th Floor Denver, Colorado 80202
Email: jwidoff@dividendcapital.com and a copy to: Allen Matkins Leck Gamble
Mallory & Natsis LLP 1900 Main Street, 5th Floor Irvine, California 92614-7321
Attention: Sandra A. Jacobson, Esq. Email: sjacobson@allenmatkins.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

 

First American Title Insurance Company 1850 Mt. Diablo Blvd., Ste. 300 Walnut
Creek, CA 94596 Attention: Shirley Fox Email: shirleyfox@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

15.15 Headings/Use of Terms/Exhibits. The paragraph and section headings that
appear in this Agreement are for purposes of convenience of reference only and
are not to be construed as modifying, explaining, restricting or affecting the
substance of the paragraphs and sections in which they appear. Wherever the
singular number is used, and when the context requires, the same shall include
the plural and the masculine gender shall include the feminine and neuter
genders. The term “including” means “including, but not limited to” and “such
as” means “such as, but not limited to” and similar words are intended to be
inclusive. All references to Sections and articles mean the Sections and
articles in this Agreement. All Exhibits and Schedules attached hereto are
hereby incorporated herein by reference as though set out in full herein.

15.16 Assignment. Buyer may assign all or any portion of this Agreement or its
rights hereunder, or delegate all or any portion of its duties or obligations to
an affiliate without Seller’s written consent, provided that Buyer gives Seller
notice of the assignment or delegation and that such assignment or delegation
does not relieve Buyer of its obligations hereunder. Seller shall not assign
this Agreement or any rights hereunder, or delegate any of its obligations,
without the prior written approval of Buyer. Subject to the provisions of this
section, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, personal representatives, successors and
permitted assigns. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or entity, other than the parties hereto and their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement. For purposes of this Section 15.16, an affiliate of Buyer shall
include (a) any entity that is owned, controlled by or is under common control
with Buyer (a “Buyer Control Entity”), (b) any entity in which one or more Buyer

 

- 20 -



--------------------------------------------------------------------------------

Controlled Entities directly or indirectly is the general partner (or similar
managing partner, member or manager) or owns more than 50% of the economic
interests of such entity, or (c) any entity (or subsidiary thereof) that is
advised by an affiliate of Industrial Income Advisors LLC.

15.17 Attorney’s Fees. If litigation or arbitration is required by either party
to enforce or interpret the terms of this Agreement, the substantially
prevailing party of such action or arbitration shall, in addition to all other
relief granted or awarded by the court or arbitrator, be awarded costs and
reasonable attorneys’ fees, charges and disbursements (including those of
in-house counsel) and expert witnesses fees and costs incurred by reason of such
action or arbitration and those incurred in preparation thereof at both the
trial or arbitration and appellate levels.

15.18 Bulk Sales Laws. Seller shall comply with the bulk transfer provisions of
the state in which the Property is located or similar laws and indemnify,
protect, defend and hold harmless Buyer for any Loss related thereto.

15.19 Post-Closing Access to Records. Upon receipt by Seller of Buyer’s
reasonable written request at anytime and from time to time within a period from
the Closing until the later of (i) 2 years after Closing, or (ii) for the period
any Tenant has the right under its lease for the Property to audit such books
and records of Seller, Seller shall, at Seller’s principal place of business,
during Seller’s normal business hours, make all of Seller’s records relating to
the Property available to Buyer for inspection and copying (at Buyer’s sole cost
and expense).

15.20 Intentionally Omitted.

15.21 Confidentiality. All of the terms and conditions of this Agreement
(including the identity of Buyer and the existence of this Agreement) are
confidential, and Seller shall not disclose such terms and conditions or the
existence of this Agreement to anyone outside Seller other than to Seller’s
legal counsel and other agents and representatives who need to know such
information in connection with the acquisition. Buyer may disclose this
Agreement’s terms and conditions and the existence of this Agreement (a) to its
affiliates and its legal counsel and other agents and representatives, including
prospective partners and lenders, and (b) as required by law, including without
limitation, any disclosure required by the United States Securities and Exchange
Commission. Subject to the disclosures permitted above, neither Seller nor Buyer
shall issue any press release with respect to Buyer’s acquisition of the
Property or the terms of this Agreement without the prior written consent of the
other party, which consent shall not be unreasonably withheld.

[SIGNATURE PAGE FOLLOWS]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

SELLER: WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited
partnership By:  

/s/ Nick Westlund

Name:  

Nick Westlund

Title:  

General Partner

BUYER: IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT Real
Estate Holdco LLC,   Its Sole Member By:   Industrial Income Operating
Partnership LP,   Its Sole Member By:   Industrial Income Trust Inc.,   Its
General Partner By:  

/s/ J.R. Wetzel

Name:  

J.R. Wetzel

Title:  

Managing Director

 

- 22 -